Exhibit 10.4

 

SETTLEMENT AGREEMENT AND RELEASE

 

This Settlement Agreement and Release ("Agreement") is entered into by and
between Guizhou Wan Feng Hu Zhi Shui Chan Company, Ltd., ("DOMESTIC COMPANY"),
Nocera, Inc., a Nevada Corporation ("Company"), and Zhang Bi, ("BI"), and each
party acknowledges receipt of full, fair, and adequate consideration for the
covenants, releases and premises herein.

 

RECITALS

 

A.              This Agreement compromises, settles, and otherwise resolves all
claims, as to the DOMESTIC COMPANY'S debt (claim to shares in Nocera, Inc. or
Guizhou Grand Smooth Technology, Inc. Ltd. ("WOFE")) as to any and all claims or
causes of action whatsoever against the Company for any matter, action, or
representation as to the Company, and any debt to ownership of Nocera, Inc. or
WOFE up to the date hereof.

 

AGREEMENT

 

1.       Denial of Wrongdoing or Liability. This Agreement is entered into
solely for purpose of effectuating a full compromise, settlement, and release as
to Company from DOMESTIC COMPANY claims. Accordingly, except as set forth
herein, each party acknowledges that the other has admitted no fault,
wrongdoing, liability, or obligation, except such obligations as reflected in
this Agreement, and related documents in execution hereof In fact, each party
expressly denies such fault, wrongdoing, liability, or obligation.

 

2.       Intent to Settle All Claims. This Settlement Agreement shall settle all
matters between the Company and DOMESTIC COMPANY, and hereby desires to fully
and finally compromise, settle, and otherwise terminate any and all claims
arising from or relating to any claim, indemnity, action, default, breach,
damages, payment or benefit whatsoever relating to or against the Company, by
DOMESTIC COMPANY, or any claim for equity of any type or sort, against the
Company or WOFE held by BI, whatsoever.

 

3.       Release. Subject to and upon receipt of a conveyance of the assets,
DOMESTIC COMPANY hereby releases, discharges, and holds harmless the Company (as
well as its respective officers, directors, shareholders, managers, members,
partners, owners, principals, affiliates) from all actions, claims, indemnities,
damages, or obligations, and any other claims arising from or relating to any
DOMESTIC COMPANY claims of equity of the Company, or WOFE, and all ownership
stock in Nocera, Inc. is released and waived by DOMESTIC COMPANY and BI.

 

4.       Limitation of Release. However, the releases given herein shall not
extend to or be for the benefit of nonaffiliated second parties, none of whom
shall have any rights hereunder, including but not limited to rights as a
third-party beneficiary.

 

5.       No Release for Breach of This Agreement. Nothing contained herein shall
release any party hereto from any claims arising from or relating to a breach of
this Agreement.

 

6.       Releases Valid Even if Additional or Different Facts. The Parties
acknowledge they may discover facts which are additional to or different from
those which they now know or believe to be true regarding the subject matter of
this Agreement. Nonetheless, except as otherwise provided herein, it is the
Parties’ intent to fully and finally compromise and settle all claims which
exist between them arising from or relating to the Employment Agreement
referenced herein, and the matters listed herein. To effectuate that intention,
the releases given here in shall remain full and complete releases,
notwithstanding discovery of any additional or different facts by any party, at
any time here after.

 

 

 



 1 

 

 

7.       Further Assurances. The Parties agree to execute and deliver such
documents and to perform such other acts, promptly upon request, as any other
party hereto requests and which are, in the requesting party's reasonable
judgment, necessary or appropriate to effectuate the purposes of this Agreement.

 

8.       Adequate Consideration. This Agreement is fully supported by mutual
full, fair, adequate and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged and which considerations are contained in the
provisions hereof in the individual paragraphs.

 

9.       Agreed Consideration. In consideration hereof, the parties mutually
waive any and all claims against each other and WOFE and DOMESTIC COMPANY and BI
waives any claims to Nocera, Inc. company stock.

 

10.     Headings. The headings contained in this Agreement are for convenience
and reference purposes only, and shall not in any way be construed as effecting
the meaning or interpretation of the text of this Agreement.

 

11.     Opportunity to Consult With Legal Counsel. The Parties acknowledge they
have had a full and fair opportunity to consult with legal counsel of their own
choosing throughout all negotiations which preceded the execution of this
Agreement, and in connection with their execution of this Agreement.

 

12.     Modified Only in Writing. This Agreement may only be modified by express
written agreement of the Parties.

 

13.     Severability. Every provision of this Agreement is intended to be
severable. Accordingly, should any provision be declared illegal, invalid, or
otherwise unenforceable by a court of competent jurisdiction, such illegality,
invalidity, or unenforceability shall not effect the remaining provisions, which
shall remain fully valid, binding, and enforceable.

 

14.     No Drafting Party. No party shall be deemed the "drafting party" of this
Agreement. Consequently, this Agreement shall be construed as a whole, according
to its fair meaning and intent, and not strictly for or against any party
hereto.

 

15.     Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada.

 

16.     Binding Agreement/Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of the Parties, as well as their
respective successors, representatives, and assigns.

 

17.     Authority/Capacity/Entities. Each person signing this Agreement
represents and warrants that he or she has complete authority and legal capacity
to enter into this Agreement on behalf of the entity for which he or she is
signing and agrees to defend, indemnify and hold harmless all other parties if
that authority or capacity is challenged.

 

18.     Knowing and Voluntary Agreement. The Parties represent they have read
this Agreement, understand it, voluntarily agree to its terms, and sign it
freely.

 

19.     Counterparts/Fax Signatures. This Agreement may be executed in
counterparts, each of which shall be deemed an original, and all of which taken
together shall constitute one and the same instrument. Facsimile or
electronically transmitted signatures shall be deemed effective as originals.

 

 

 



 2 

 

 

20.     Parties to Bear Their Own Fees and Cost. Except as otherwise set forth
in the Promissory Note document entered into concurrently herewith. the Parties
shall each be responsible for and pay all of their own fees and costs, including
but not limited to all attorneys’ fees.

 

21.     Confidentiality. Each Party agrees: This Agreement shall remain
confidential. except in the event this document is covered by a subpoena in any
civil action or other legal action or proceeding.

 

IN WITNESS WHEREOF, the undersigned execute this Settlement Agreement and
Release, thereby agreeing to abide by the terms hereof.

 

NOCERA, Inc., a Nevada Corporation

 

By: Cheng, Yin-Chieh Dated this 8th day of October, 2020 Its: President CEO    
      DOMESTIC COMPANY:       Guizhou Wan Feng Hu Zhi Hui Shui Chan Company,
Ltd.       By: Zhang Bi Dated this 8th day of October, 2020 Its: Director      
    Zhang Bi       /s/ Zhang Bi Dated this 8th day of October, 2020    



 

 

 

 

 

 

 

 

 3 

 